Citation Nr: 0513047	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  00-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to vocational rehabilitation under the provisions 
of Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the Vocational Rehabilitation and 
Counseling Office (VR & C) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In February 2004, the Board remanded the matter for due 
process considerations.  


FINDINGS OF FACT

1.  The veteran has a high school education and work 
experience as a naval operations specialist, a pizza 
deliveryman, a telephone sales manager, and in sales at an 
internet service provider.  He has been unemployed since 
1997.  

2.  Service connection is currently in effect for the 
following disabilities:  status post collateral lateral 
ligament tear of the right knee, 30 percent disabling; 
degenerative joint disease of the right knee, 10 percent 
disabling; residuals of a temporal skull fracture with left 
subdural hematoma and left orbital fracture, zero percent 
disabling; sinusitis, zero percent disabling; carpal tunnel 
syndrome of the left wrist, zero percent disabling; and 
carpal tunnel syndrome of the right wrist, 10 percent 
disabling.  The veteran's combined disability rating is 40 
percent.

3.  VR & C determined that the veteran has an employment 
handicap and the veteran thereafter participated in 
counseling during which he identified multiple vocational 
goals, including dispatcher, customer service, telemarketing, 
receptionist, and related occupations.

4.  In May 2001, the veteran signed an Individualized 
Employment Assistance Plan (IEAP), in which he agreed to 
participate fully in the goal of obtaining entry level 
employment in positions such as dispatcher, customer service, 
telemarketing, receptionist, and related occupations.  He 
further agreed to various conditions set forth in the IEAP, 
such as visiting his local employment department three times 
weekly and meeting with the veterans' employment counselor.  

5.  The following month, the veteran contacted VR & C and 
announced that he would no longer seek employment as per the 
IEAP, but had decided to enroll in training instead.  

6.  The VR & C thereafter discontinued the veteran's 
vocational rehabilitation program based on his failure to 
cooperate.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
under the provisions of Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3100, 3101 (West 
2002); 38 C.F.R. §§ 21.198, 21.362, 21.364 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied any duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also advised the veteran to submit any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the veteran did not receive a VCAA 
notice prior to the initial decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  The VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the March 2004 VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim as evidenced by the June 
2004 supplemental statement of the case.  Moreover, the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran has been evaluated twice in 
connection with this claim and there is no indication of 
relevant, outstanding evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

In any event, the VCAA has not been designated as applicable 
to claims for Chapter 31 benefits.  See Barger v. Principi, 
16 Vet. App. 132 (2002); see also Smith (Claudus) v. Gober, 
14 Vet. App. 227 (2000).  Rather, the notice and duty to 
assist provisions of the VCAA are relevant to Chapter 51 of 
Title 38 of the United States Code.  Because the VCAA does 
not appear to apply in vocational rehabilitation cases 
governed by Chapter 31, any deficiency in VCAA's duties is 
harmless.  

I.  Factual Background

In March 1999, the veteran submitted an application for 
vocational rehabilitation benefits.  

The following month, he participated in an initial vocational 
assessment.  According to an April 1999 Initial Narrative 
Report, the veteran indicated that he had no job skills and 
was therefore in need of training to obtain meaningful 
employment.  Specifically, he indicated that he wished to 
become a corporate lawyer.

With respect to his education and work experience, the 
veteran reported that he had graduated from high school and 
had earned no college credits thereafter, other than military 
credits.  He indicated that he had worked as an operations 
specialist in the Navy, a position which had provided him 
with no transferable job skills.  With respect to his post-
service work history, the veteran reported that he had worked 
as a pizza deliveryman, as a telephone sales manager in a 
photography studio, and in sales at an internet service 
provider.  He indicated that he had been unemployed since 
June 1997.  

With respect to his service-connected disabilities, the 
veteran indicated that he had a knee disability which 
prevented him from walking or standing more than a few 
minutes or from carrying heavy items without discomfort.  
Indeed, he indicated that he was reliant on a cane and was 
limited to walking no more than three minutes at a time.  The 
veteran also reported limitations from his service-connected 
wrist disability.  

Aptitude testing showed that the veteran had a high learning 
ability and possessed adequate academic skills to participate 
in training.  The veteran's rehabilitation counselor, 
however, recommended further evaluation, as she had several 
concerns.  First, she noted that the veteran did not present 
with a feasible vocational interest or idea.  Specifically, 
she noted that he only expressed interest in becoming a court 
reporter or a lawyer, both of which required years of 
training.  Second, the counselor indicated that she was 
concerned about the veteran's ability to participate in 
training or full time employment in light of his physical 
disabilities.  Finally, she indicated that she was concerned 
about the fact that the veteran had been unemployed since 
June 1997, and reported doing nothing other than staying at 
home.  

In May 1999, the veteran participated in further evaluation.  
According to a May 1999 Vocational Evaluation Report, at the 
onset of his participation, he reported having an interest in 
being a court reporter or a corporate lawyer.  Although the 
veteran did not have a college degree, he expressed the 
belief that he could bypass his college degree and 
subsequently attend law school.  He explained that he had 
transferable credits from the military and "could challenge 
the rest and be done with it and go straight into law 
school."  (The veteran later claimed that he had been joking 
when he suggested this).  

Further into the evaluation, the veteran's physical 
tolerances and stamina decreased.  It was noted that he left 
early one day due to reported pain.  On another occasion, he 
articulated significant levels of discomfort, was basically 
inactive, and not a productive worker.  The evaluator 
indicated that throughout the evaluation, the veteran 
evidenced frequent and obtrusive productive/adaptive 
behaviors and frequent symptomatic responses to activities.  
The veteran acknowledged that he would not able to perform 
the physical demands of being a court reporter.  He again, 
however, expressed an interest in attending law school, but 
was advised that such was a long term objective which was not 
supported by the limits of the Chapter 31 program.  

After further testing and evaluation, the evaluator concluded 
that although the veteran was very bright and academically 
capable, he clearly lacked the physical tolerance and stamina 
needed to participate in training or work on a full time 
basis.  Thus, she concluded that the veteran was not 
currently a candidate for participation in the Chapter 31 
program.  According to the evaluation report, because the 
veteran had not worked since June 1997, he was encouraged to 
increase his daily activities slowly in an attempt to improve 
his physical functioning and endurance.  He was also 
encouraged to identify any military credits which could 
transfer for college credits in an attempt to prepare him for 
the future.  

Based on the foregoing, in a June 1999 decision, VR & C 
denied the veteran's claim of entitlement to vocational 
rehabilitation on the basis that it was not feasible for him 
to participate in a program of vocational rehabilitation 
leading to a competitive employment.  

The veteran appealed the RO's decision.  In his September 
2000 substantive appeal, he argued that being disabled should 
not disqualify him for vocational rehabilitation benefits.  
Although he acknowledged that he had some physical 
limitations, he indicated that his disability rating was only 
20 percent.  Moreover, he indicated that he was "extremely 
gifted intellectually" and had a "Genius-Plus" IQ, so no 
mental limitations could exist.  

The veteran further indicated that although he would 
"proudly admit to [his] eventual goal of obtaining a law 
degree," he did not "expect the VA to pay for post-graduate 
training, such as a Medical or Law degree"  Rather, he 
indicated that he "would accept any kind of employment 
training," such as computer repair or programming.  With 
such training, he indicated that he could easily afford a 
post-graduate degree himself.  He indicated that although he 
was "emphatic that [he] would eventually earn a Law 
Degree," he "neither asked nor required Chapter 31 to pay 
for this."  

Thereafter the veteran was afforded another opportunity to 
complete a second initial interview and evaluation.  In 
February 2001, he submitted a counseling record and personal 
information form on which he indicated that he was interested 
in working as an attorney, paralegal, or in other law related 
professions.  He indicated that he had not worked since 
February 1997.  He indicated that his employment options were 
limited as he was unable to stand, walk, climb stairs, run, 
carry objects, or exercise fine motor control, as a result of 
his disabilities.  He further indicated that his lack of 
continued education, such as college, limited his options.   

In April 2001, the veteran underwent a psychiatric evaluation 
which identified nothing obvious in terms of psychiatric 
symptoms which would prevent the veteran from attending 
school or being employed.  

In a May 2001 Counseling Record-Narrative Report, it was 
noted that the veteran was entitled to Chapter 31 benefits as 
he continued to possess an employment handicap and a serious 
employment handicap.  It was further noted that the veteran 
had service-connected and nonservice-connected disability 
limitations which resulted in barriers to employment.  In 
addition, the report noted that he had not overcome 
functional limitations to obtain competitive employment; 
indeed, he had not held gainful employment since 1997.  It 
was the evaluator's opinion that although the veteran had an 
impairment of employability, and that his service-connected 
disabilities materially contributed to that impairment of 
employment, there were other factors that adversely affected 
the veteran's ability to secure gainful employment.  These 
factors included issues of motivation, goal setting, and self 
initiative.  Nonetheless, the evaluator indicated that the 
veteran was entitled to participate in the vocational 
rehabilitation process to determine feasibility.

The narrative report noted that after the veteran was advised 
that a very limited labor marked existed for paralegals, he 
indicated his willingness to accept any training or 
employment that was available.  He indicated that since his 
last evaluation, he had not attempted to move forward with 
his education because he could not afford it.  The evaluator 
noted that many courses and programs were offered free of 
charge and the veteran acknowledged that he had failed to 
follow through on these options.  The veteran also indicated 
that he had looked into various employment options, but was 
unable to perform most jobs or was unqualified because he did 
not have a college degree.

With respect to his disabilities, the veteran indicated that 
his knee disability had worsened slightly since May 1999.  He 
indicated that he used a cane for walking more than short 
distances.  He also reported limited motion in both wrists 
and indicated that his sinusitis was bad in inclement 
weather.  He indicated that he was limited to lifting 10 to 
15 pounds, sitting more than 45 minutes, and walking more 
than 200 to 300 yards.  He also indicated that he had to 
limit spinal flexion and that his right hand ached with fine 
motor control, limiting his typing to 30 to 60 minutes and 
his writing to about 20 minutes.

The veteran completed a career occupational preference 
questionnaire and was asked to list occupations from career 
clusters which he felt physically capable of performing.  He 
listed a variety of occupations, including computer 
programmer, disc jockey, sales manager, receptionist, and 
radio dispatcher.  The veteran also listed a variety of 
occupations which were clearly not feasible, including 
astronomer, CEO, judge, lawyer, and police chief.  The 
veteran, however, indicated that he was willing to accept 
anything, including entry level positions.  

The narrative report indicated that although the veteran had 
essentially been deemed non feasible in the past, had 
continued to articulate significant physical limitations, and 
had made no attempt to move forward on his own, authorization 
was nonetheless received to assist the veteran with direct 
job placement.  It was noted that an individual employment 
assistance plan would be developed.  Occupations to be 
explored included customer service, telemarketing, 
receptionist, and related fields.  It was noted that under 
the plan, the veteran would be required to go to his local 
employment department three times weekly and meet with the 
employment developer for veterans.  The veteran would also be 
required to keep a log outlining the labor market and his 
employment opportunities and efforts.  The veteran was also 
to provide this information to the VA and remain open to 
other employment opportunities if they became available.  

In May 2001, the veteran signed an Individualized Employment 
Assistance Plan (IEAP) in which he agreed to participate 
fully in the goal of obtaining entry level employment in 
positions such as dispatcher, customer service, 
telemarketing, receptionist, and related occupations.  He 
further agreed to the conditions set forth above, such as 
visiting his local employment department three times weekly 
and meeting with the employment developer for veterans.  He 
also agreed to keep a log outlining the labor market and his 
employment opportunities and efforts and keep VA apprised of 
this information.  The veteran also agreed to participate 
fully and cooperate in VA's efforts to assist him in 
achieving this employment goal.  

The following month, however, the veteran contacted the VR & 
C office and indicated that he had decided to stop looking 
for a job.  He indicated that he had signed up for classes 
instead.  In an October 2001 letter, VR & C advised the 
veteran that his file had been placed in an interrupted 
status and would remain in this status until he returned to 
employment services or six months had passed, when his file 
would be discontinued.  

In a November 2001 letter, the veteran indicated that he 
wished to continue his appeal.  He accused the VA vocational 
rehabilitation counselor of repeatedly and maliciously 
attempting to sabotage his appeal and ruin his efforts to 
receive the benefits he deserved.  He indicated that although 
he had received training from the State of California, he 
argued that this fact did "not relieve the Veteran's 
Administration of its responsibility to give me every benefit 
to which I am entitled, which explicitly includes vocational 
rehabilitation."

In a March 2002 letter, the veteran was advised that his 
vocational rehabilitation program had been discontinued.  It 
was noted that he had never participated in the plan he 
signed in May 2001.  Under these circumstances, VR & C 
indicated that they had to discontinue his case due to his 
failure to cooperate.  The veteran was advised that he could 
reenter vocational rehabilitation if the reason for his 
failure to cooperate was resolved.  

At his June 2003 a videoconference hearing, the veteran and 
his representative emphasized that the veteran was an 
extraordinarily intelligent individual who was capable of 
handling higher level positions than the ones suggested by 
VA.  Indeed, the veteran's representative indicated that the 
positions suggested for the veteran were actually offensive 
and insulting as they were sub par to what the veteran was 
capable of handling.  They further claimed that there was 
animosity between the veteran and the VA vocational 
rehabilitation which had resulted in the denial of his case.  

II.  Laws and Regulations

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. §§21.1(a), 21.70 
(2004).

Essentially, basic entitlement to Chapter 31 benefits exists 
when a veteran has a service-connected disability that is 
rated at least 20 percent disabling and the veteran is found 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2004).  

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the veteran must develop a 
written plan describing the veteran's employment goals and 
the program through which those goals will be achieved.  
38 C.F.R. §§ 21.1(b)(3), 21.80 (2004).  

The plan will be jointly developed by VA staff and the 
veteran.  The terms and conditions of the plan must be 
approved and agreed to by the counseling psychologist, the 
vocational rehabilitation specialist, and the veteran.  The 
vocational rehabilitation specialist or counseling 
psychologist designated as case manager has the primary role 
in carrying out VA's responsibility for implementing the 
plan.  The counseling psychologist has the primary 
responsibility for the preparation of plans.  38 C.F.R. § 
21.92 (2004).

The counseling psychologist, vocational rehabilitation 
specialist, and the veteran may request a change in the plan 
at any time.  38 C.F.R. § 21.94(a) (2004).  A change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when (1) 
achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b) (2004).

The successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362 (2004).  A veteran 
requesting or being provided services under Chapter 31 must 
cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan, arrange a 
schedule which allows him or her to devote the time needed to 
attain the goals of the rehabilitation plan, seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan, and conform to procedures established by VA governing 
pursuit of a rehabilitation plan.  38 C.F.R. § 21.362(c) 
(2004).

VR & C staff with case management responsibility in the 
veteran's case will monitor the veteran's conduct and 
cooperation as necessary to assure consistency with 38 C.F.R. 
§ 21.362(c) and provide assistance which may be authorized 
under Chapter 31, or for which arrangements may be made under 
other programs to enable the veteran to maintain satisfactory 
conduct and cooperation.  See 38 C.F.R. § 21.362(d).

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may re-institute such services and 
assistance only if the counseling psychologist determines 
that (1) the unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and (2) the 
rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests.  38 C.F.R. § 21.364(a) 
(2004).

VA will discontinue the veteran's case and assign the case to 
discontinued status for reasons including but not limited to 
cases where the veteran declines to initiate or continue 
rehabilitation process; where a veteran's conduct or 
cooperation becomes unsatisfactory, services and assistance 
may be discontinued and assigned to discontinued status as 
determined under provisions of 38 C.F.R. §§ 21.362, 21.364. 
38 C.F.R. § 21.198 (2004).  Also, a case may be placed in 
discontinued status if his or her failure to progress in a 
program is due to a continuing lack of application unrelated 
to any personal or other problems; or the inability of the 
veteran to benefit from rehabilitation services despite the 
best efforts of VA and the veteran.  38 C.F.R. § 21.198(b)(6) 
(2004).



III.  Analysis

As set forth above, if VA determines that a veteran has 
failed to maintain satisfactory conduct or cooperation, VA 
may, after determining that all reasonable counseling efforts 
have been made and are found not reasonably likely to be 
effective, discontinue services and assistance to the 
veteran.  38 C.F.R. § 21.364(a) (2004).  

In this case, the evidence shows, and the veteran does not 
dispute, that he signed an IEAP in May 2001 in which he 
agreed to participate fully in the goal of obtaining entry 
level employment in positions such as dispatcher, customer 
service, telemarketing, receptionist, and related 
occupations.  Under the IEAP, his responsibilities included 
visiting his local employment department three times weekly, 
keeping a log outlining his employment efforts, and regularly 
apprising of this information.  Nonetheless, the following 
month the veteran announced that he had elected to stop 
looking for a job and had decided to sign up for classes 
instead.  

Based on the foregoing undisputed evidence, the Board finds 
that the VR & C properly discontinued the veteran's 
vocational rehabilitation program based on his failure to 
cooperate.  38 C.F.R. §§ 21.362, 21.364 (2004).  

It is noted that although the veteran has appealed the VR & 
C's decision, the nature of his appeal remains unclear.  
Again, the evidence does not show, nor does the veteran 
contend, that VA erroneously discontinued his vocational 
rehabilitation program based on his failure to cooperate.  
Rather, it appears that although he signed the IEAP in May 
2001 agreeing to seek employment, he nonetheless feels that 
in light of his superior intelligence, he is entitled to some 
form of training or education in the legal field, rather than 
employment placement assistance.

In that regard, the Board notes that under Chapter 31, the 
Secretary is given broad authority to make awards and 
determine the scope of services and  assistance.  Kandik v. 
Brown, 9 Vet. App. 434 (1996).  In this case, although he 
agreed to and signed the IEAP, the Board has considered the 
veteran's apparent objections to the plan, which essentially 
consist of arguments that he is too intelligent to work in 
positions such as dispatcher, customer service, 
telemarketing, receptionist, and related occupations.  As set 
forth above, however, prior to the IEAP, the veteran 
underwent an extended VA vocational rehabilitation 
evaluation.  Given his disabilities, his education, his work 
experience, the job market, and the fact that he had not 
worked since 1997, the Board finds that VR & C's 
determination that the achievement of a position as a lawyer, 
court reporter, or paralegal was not a reasonably feasible 
vocational goal was correct.  See 38 C.F.R. § 21.35(h)(3).  
Rather, the evidence indicates that the objective and goal as 
set forth in the IEAP were reasonable.  Moreover, the Board 
further finds that none of the factors set forth in 38 C.F.R. 
§§ 21.94(b) have been shown to warrant a change in the 
objective and goal, nor did the veteran request a change in 
the plan prior to refusing to cooperate.  

For the foregoing reasons, the Board finds that the VR & C 
properly terminated the veteran's program of vocational 
rehabilitation based on the assessment that further 
rehabilitation efforts would be futile given the veteran's 
lack of cooperation.  This decision was based on the 
veteran's refusal to participate in VA's efforts to assist 
him in finding suitable employment.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to vocational and rehabilitation services under 
the provisions of Chapter 31, Title 38, United States Code is 
denied.

______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


